--------------------------------------------------------------------------------


Exhibit 10.1


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT


Energizer Holdings, Inc. (“Company”), pursuant to its Deferred Compensation Plan
(the “Plan”), will credit __________ (“Recipient”) with _____ restricted common
stock equivalents in the Energizer Common Stock Unit Fund of the Plan
(“Equivalents”). This Award Agreement is subject to the provisions of the Plan
and to the following terms and conditions:
 
1.     Vesting; Payment


Twenty-five percent of the Equivalents granted to Recipient will vest on October
11, 2008 (the “Anniversary Date”), an additional twenty-five percent will vest
on the date that the Company publicly releases earnings results for its 2008
fiscal year (“the Announcement Date”) only if the Company’s CAGR, as defined
below, for the period from September 30, 2005 through September 30, 2008 (the
“Measurement Period”), equals or exceeds 10%, and the remaining fifty percent
will vest in its entirety on the Announcement Date only if the Company achieves
CAGR for the Measurement Period at or above 15%, with smaller percentages of
that remaining fifty percent vesting at each of the milestones indicated:


CAGR
% Vesting
11%
20%
12%
40%
13%
60%
14%
80%
15%
100%



Upon vesting, as described above, each Equivalent may be transferred to any
other Fund then-offered by the Plan; distribution of the value of the
Equivalents, and any investment performance thereon, however, will not be made
until the Recipient’s retirement or other termination of employment with the
Company, and then only in accordance with the terms of the Plan. Any Equivalents
which fail to vest as of the Announcement Date will be forfeited and the
Recipient will have no further rights with respect thereto.
 
2.     Acceleration


Notwithstanding the provisions of paragraph 1 above, all Equivalents credited to
the Recipient will immediately vest in the event of: 
 

  (a) the Recipient’s death;

  (b) a declaration of Recipient’s total and permanent disability;

  (c) Recipient’s involuntary termination of employment, other than for cause;
or

 
(d)
a Change of Control, as defined in the Plan.



Following such events, distribution of the value of the Equivalents, and any
investment performance thereon, will only be made to the Recipient, his or her
designated beneficiary, or his or her legal representative, in accordance with
the terms of the Plan.


3.     Forfeiture


 
All rights in and to any and all Equivalents credited to Recipient pursuant to
this Award Agreement, which have not vested by the Announcement Date, as
described in paragraph 1 of this Award Agreement, shall be forfeited. In
addition, prior to that date, all rights in and to any and all Equivalents
granted pursuant to this Award Agreement which have not vested shall be
forfeited upon (i) the Recipient’s involuntary termination for cause; (ii) the
Recipient’s voluntary termination of employment; (iii) a determination by the
Committee that the recipient engaged in competition with the Company; or (iv) a
determination by the Committee that the recipient engaged in activity or conduct
contrary to the best interests of the Company, as described in the Plan.
 
4.     Definitions


CAGR shall mean the Company’s compound annual growth in earnings per share for
the period from September 30, 2005 to September 30, 2008. For purposes of the
calculation of CAGR, the determination on annual earnings per share will be
based on all-inclusive GAAP results, adjusted only for certain unusual items:
 

l  
    no adjustments for tax rates or currencies;

l  
    adjustments will be made for non-cash highly unusual accounting impacts
(e.g. SWS inventory write-up, impairment of goodwill, 
    accelerated book depreciation resulting from plant closings), and

l  
    adjustments will be made, with the approval of the Committee, for any major
unusual item (plant closing and sale of facility, major 
    restructuring, etc.) which has been approved by the Board.



5.     Effective Date


This Award Agreement shall be deemed to be effective as of the 17th day of
October, 2005.




ACKNOWLEDGED AND ACCEPTED:          ENERGIZER HOLDINGS, INC.






________________________________          By:__________________________________
Recipient                                   Peter J. Conrad
    Vice President, Human Resources



